Citation Nr: 0937075	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of left 
wrist fusion, status post open reduction internal fixation 
with degenerative changes (non-dominant hand), currently 
rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2008, 
the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge.  This matter was previously 
before the Board in August 2008 and was remanded to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's August 2008 remand, the RO scheduled 
the Veteran for a VA examination in October 2008. The Veteran 
failed to appear for his scheduled examination.  However, the 
Veteran stated in a May 2009 communication that he was unable 
to attend the VA examination due to being in a hospital for 
heart stent placement.  The Veteran has requested that the 
examination be rescheduled.  Under these circumstances, the 
Veteran should be afforded another VA examination for the 
purpose of determining the current severity of the service-
connected residuals of left wrist fusion, status post open 
reduction internal fixation with degenerative changes (non-
dominant hand) on appeal.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Additionally, during the June 2008 Board hearing, the Veteran 
testified that his left hand and left fingers are disabled, 
and that they are secondary to his service-connected 
residuals of left wrist fusion, status post open reduction 
internal fixation with degenerative changes.  To the extent 
that this may constitute a new claim of service connection 
for disability of the left hand and fingers secondary to the 
service-connected residuals of left wrist fusion, it would 
appear to be intertwined with the current increased rating 
issue.  Under either scenario, the Board believes that 
initial consideration by the RO is necessary.  Per the 
Board's August 2008 remand instructions, the RO was to 
consider the Veteran's claim of service connection for the 
left hand and left fingers.  It is not clear from the claims 
file that this matter was considered. 

Furthermore, the claims file contains an inquiry made to the 
Social Security Administration (SSA), dated in March 2006, 
which shows that the Veteran has been denied a claim.  It is 
unclear whether the SSA claim was based on disability.  In 
view of the need to return the case for an examination, 
action to obtain any pertinent SSA records is appropriate. 

Finally, the Board observes that the Veteran has received 
significant treatment for his residuals of left wrist fusion, 
status post open reduction internal fixation with 
degenerative changes (non-dominant hand) from the Dublin, 
Georgia and Augusta, Georgia VA Medical Centers; however, it 
appears that all corresponding reports may not be in the 
claims file.  In May 2009, the Veteran submitted a VA Form 
21-4143, identifying treatment at these two locations.  The 
most recent treatment records associated with the claims file 
are from March 2006.  Thus, it appears that the Veteran has 
been receiving relevant ongoing treatment from the VA 
healthcare system, that some of the associated treatment 
records are not in the claims file, and that the Veteran's 
treatment records are pertinent to his claim.  See Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA is required to 
obtain VA treatment records relevant to his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the RO 
should obtain any missing VA treatment records relevant to 
the appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request all records, including medical 
records, associated with any claim for 
Social Security disability benefits.

2.  The RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
residuals of left wrist fusion, status 
post open reduction internal fixation with 
degenerative changes (non-dominant hand) 
and any disability of the fingers and left 
hand.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Examination findings should 
be reported to allow for application of VA 
rating criteria.  The examiner should also 
clearly report whether there is any 
disability of the left fingers and left 
hand and, if so, whether such disability 
is proximately due to or has been 
aggravated by the service-connected 
residuals of left wrist fusion, status 
post open reduction internal fixation with 
degenerative changes.

4.  Thereafter, the RO should review the 
expanded record and determine if an 
increased rating is warranted for the 
service-connected left wrist disability.  
The Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

5.  The RO should also clearly determine 
whether service connection is warranted 
for any disability of the left hand and 
left fingers are secondary to the service-
connected left wrist disability, including 
by aggravation.  If secondary service 
connection is not granted for disability 
of the left hand and left fingers, then 
the Veteran should be notified of such 
determination and informed of appellate 
rights and procedures so that he may 
initiate an appeal as to this 
determination if he so desires.  

After completion of the above, the case should be returned to 
the Board for appellate review of all issues properly in 
appellate status. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


